Mr. Justice McSurely delivered the opinion of the court. 2. Sales, § 146*—when machine deemed to work to satisfaction of purchaser. Where a machine is furnished to work to the satisfaction of the purchaser of it, and such work is a matter of common experience, such as ordinary mechanical work, what, in reason ought to satisfy the contracting party in law will he held to satisfy him. '3. Sales, § 148*—necessity of early notice of dissatisfaction with machine. Where a machine is to he satisfactory to the purchaser of it, notice of dissatisfaction or of failure of the machine must he given to the seller at the earliest practicable moment.